Citation Nr: 0105383	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-22 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to an increased evaluation for hypesthesia, 
L1 distribution of the right leg, secondary to damage to the 
lateral cutaneous nerve of the thigh, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had certified active service from July 1975 to 
July 1978, from June 1983 to August 1983 and from December 
1986 to August 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1999, May 1999 and September 
1999 rating decisions of the Montgomery, Alabama Regional 
Office (RO).  The February 1999 rating decision continued a 
10 percent disability evaluation for the veteran's service-
connected hypesthesia, L1 distribution of the right leg, 
secondary to damage to the lateral cutaneous nerve of the 
thigh.  The May 1999 rating decision declined to reopen the 
veteran's claim for entitlement to service connection for 
degenerative joint disease of the lumbar spine for lack of 
new and material evidence.  The September 1999 rating 
decision denied service connection for asbestosis secondary 
to asbestos exposure.  In an August 2000 statement on appeal, 
the veteran expressly withdrew his claim for service 
connection for asbestosis secondary to asbestos exposure.  
Therefore, such issue is no longer before the Board.  The 
veteran has been represented throughout this appeal by The 
American Legion.  

The issue of entitlement to an increased evaluation for 
hypesthesia, L1 distribution of the right leg, secondary to 
damage to the lateral cutaneous nerve of the thigh, currently 
evaluated as 10 percent disabling, is, in part, the subject 
of the REMAND section of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for degenerative joint 
disease of the lumbar spine in July 1991.  The veteran was 
notified in writing of the decision in August 1991.  The 
veteran did not perfect a substantive appeal within one year 
of the adverse decision.  


2.  The additional documentation submitted since the July 
1991 RO decision is new and material as to the issue of 
service connection for degenerative joint disease of the 
lumbar spine and, therefore, reopens the veteran's claim.  


CONCLUSION OF LAW

The additional documentation received since the July 1991 RO 
decision constitutes new and material evidence that serves to 
reopen the veteran's claim for service connection for 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Prior RO Decision

In July 1991, the RO denied service connection for 
degenerative joint disease of the lumbar spine.  It was 
reasoned, essentially, that the evidence did not show that 
the veteran's degenerative joint disease of the lumbar spine 
was incurred in or aggravated by service, or within one year 
of service separation, and that, therefore, service 
connection for such disorder was not warranted.  The veteran 
was informed in writing of the denial in August 1991 and did 
not perfect an appeal within one year.  

The evidence upon which the RO formulated its July 1991 
denial may be briefly summarized.  The veteran's service 
medical records do not specifically refer to complaints of or 
treatment for a low back disorder.  A March 1989 treatment 
entry noted that the veteran was seen requesting extension of 
his light duty due to right hip pain.  The assessment was 
right leg pain non-resolving secondary to left femoral 
cutaneous nerve syndrome.  An April 1989 entry noted that the 
veteran indicated that his symptoms had worsened and that the 
area of hypesthesia had extended to 

nearly the knee on his right anterior thigh.  The assessment, 
at that time, was right lateral femoral cutaneous nerve 
syndrome.  An October 1989 medical board report noted that 
the veteran complained of a fourteen-month history of 
numbness and pain in the right anterior superior thigh that 
began with occasional episodes lasting minutes to a few hours 
but remitting.  He reported that the pain and numbness had 
become constant and was exacerbated with prolonged sitting, 
standing and laying on his back.  The veteran also reported 
that the pain and numbness extended to the knee anteriorly 
but never lower and he denied lower back pain.  The diagnoses 
included right lateral femoral cutaneous nerve syndrome, 
chronic, symptomatic.  

The veteran underwent a Department of Veterans Affairs (VA) 
general medical examination in May 1991.  He reported that 
just prior to his discharge from service in 1989, he had 
gradual onset of burning pain over the anterior proximal 
aspect of the right thigh.  The veteran reported that he 
subsequently became hypesthetic.  He also reported that while 
working as an airborne freight employee, he had a sudden 
onset of pain in 1990/1991 over his mid-back radiating down 
into his right leg.  The veteran indicated that such was 
associated with numbness and tingling of his entire right 
leg.  He indicated that presently he had spontaneous onset of 
sharp pain over his right lower back radiating into his right 
leg with associated hypesthesia and weakness of the leg.  The 
examiner related diagnoses of degenerative joint disease of 
the lumbar spine with associated radiculopathy over the right 
leg and hypesthesia over the L1 distribution of the right 
leg, secondary to damage to the lateral cutaneous nerve of 
the thigh.  A May 1991 radiological report, as to the 
veteran's lumbosacral spine, indicated an impression of no 
significant skeletal abnormality as did a radiological report 
as to the veteran's right hip.  

A June 1991 report of electrodiagnostic study indicated, as 
to a conclusion, that there was no definite 
electrophysiological evidence of right femoral neuropathy and 
no electrophysiological evidence of right lumbosacral 
radiculopathy.  It was noted, however, that technical 
evaluation of the veteran's right lateral femoral cutaneous 
nerve could not be accomplished.  


II.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's July 1991 decision 
consists of statements on appeal from the veteran; private 
treatment records dated from February 1991 to April 1995; a 
November 1998 VA neurological examination report; a March 
1999 statement from R. Moeller, D.C.; an April 1999 lay 
statement from M. F.; an April 1999 lay statement from S. B.; 
a July 1999 VA pulmonary examination report; VA treatment 
records dated in August 1999; an August 2000 statement from 
R. Moeller, D.C.; and a October 2000 statement from G. B. 
Campbell, D.O.  


The November 1998 VA neurological examination report noted 
that the veteran reported a history of back symptoms 
occurring during his period of service.  The veteran stated 
that the symptoms consisted primarily of pain in the lower 
back with radiation into the right leg all the way down to 
the foot.  It was noted that the veteran was initially 
diagnosed with neuralgia paresthetic and that he was 
diagnosed with lumbar disc disease in April 1995.  The 
veteran presently complained of continued back pain which was 
precipitated and exacerbated by exertion.  The diagnoses were 
right lumbar radiculopathy primarily affecting L4-L5 with the 
veteran's symptoms suggestive of lumbar stenosis.  Chronic 
low back pain was also diagnosed and the examiner indicated 
that the veteran's condition was consistent with neuralgia 
paresthetic.  

The March 1999 statement from R. Moeller, D.C., indicated 
that the veteran was treated for lumbar sprain that resulted 
from bending over to write on a package at work.  The injury 
was noted to have occurred in February 1991.  It was reported 
that an X-ray revealed a congenital defect of L5 showing 
sacralization on the right mild spondylosis.  

In an August 2000 statement, R. Moeller, D.C., reported that 
the veteran was seen in February 1991 complaining of low back 
pain with radiating pain and numbness in his right leg.  The 
veteran reported a history of leg pain in the military for 
over a year and indicated that his physicians never 
considered his back a source and never took X-rays.  It was 
noted that X-rays indicated degenerative joint disease at L4-
L5 and L5-S1.  R. Moeller, D.C., indicated that based on the 
veteran's history of leg pain during service, the objective 
findings on examination, and the fact that degenerative joint 
disease did not occur overnight, that it was his opinion that 
the rigors of active military duty from 1975 to 1989 more 
likely than not aggravated the veteran's condition.  

In an October 2000 statement on appeal, G. Campbell, D.O., 
indicated that he had examined the veteran's medical history 
and radiographs.  Dr. Campbell noted that during service the 
veteran was diagnosed with lateral femoral cutaneous nerve 

syndrome and that his lumbosacral spine was not evaluated at 
that time.  It was reported that the veteran was subsequently 
diagnosed with degenerative joint disease of the lumbar spine 
with right radiculopathy in May 1991.  Dr. Campbell stated 
that based on the veteran's history and records, it was his 
opinion that the veteran's current condition of degenerative 
joint disease of the lumbosacral spine was more likely than 
not aggravated by his active military service from 1975 to 
1989.  

The Board has weighed the evidence of record.  It is observed 
that the veteran did not appeal the July 1991 RO decision and 
it became final.  At the time of the July 1991 decision, the 
evidence indicated that the veteran was treated for right 
lateral femoral cutaneous nerve syndrome during service.  
Also, pursuant to a May 1991 VA general medical examination 
report, the veteran was diagnosed with degenerative joint 
disease of the lumbar spine with associated radiculopathy 
over the right leg and hypesthesia over the L1 distribution 
of the right leg, secondary to damage to the lateral 
cutaneous nerve of the thigh.  The evidence submitted since 
the July 1991 determination includes a statement from a 
chiropractor that based on the veteran's history of leg pain 
during service, the objective findings on examation and the 
fact that degenerative joint disease did not occur overnight, 
it was his opinion that the rigors of the veteran's period of 
service more likely than not aggravated the veteran's 
condition.  Additionally, a private physician, Dr. Campbell, 
stated that based on the veteran's history and records, it 
was his opinion that the veteran's current condition of 
degenerative joint disease of the lumbosacral spine was more 
likely than not aggravated by his period of active service.  
Therefore, the Board notes that there is evidence of a 
possible relationship between the veteran's presently 
diagnosed degenerative joint disease of the lumbar spine and 
his period of service.  For the first time, there is evidence 
that links the remote post-service diagnosis to the veteran's 
period of service.  Such evidence is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the evidence is new and material and that the 
claim of service connection for degenerative joint disease of 
the lumbar spine should be reopened.  



ORDER

The veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine is reopened, 
and the appeal is granted to that extent.  


REMAND

In reviewing the record, and as discussed above, the Board 
notes that the veteran was afforded a VA neurological 
examination in November 1998.  The veteran reported a history 
of back symptoms occurring during his period of service.  The 
diagnoses included right lumbar radiculopathy primarily 
affecting the L4-L5 levels with symptoms suggestive of lumbar 
stenosis and chronic low back pain.  The examiner also noted 
that the veteran's symptoms were consistent with neuralgia 
paresthetic.  Additionally, the Board notes that in an August 
2000 statement, R. Moeller, D.C., indicated that it was his 
opinion that the rigors of military duty more likely than not 
aggravated the veteran's present low back condition.  
Further, the Board observes that Dr. Campbell stated that 
based on the veteran's history and records, it was his 
opinion that the veteran's degenerative joint disease of the 
lumbosacral spine was more likely than not aggravated by the 
veteran's active military service.  

The Board notes, however, that the veteran's service medical 
records do not specifically refer to complaints of or 
treatment for a low back disorder.  The veteran was solely 
diagnosed with right lateral femoral cutaneous nerve syndrome 
during service.  Additionally, a May 1991 VA general medical 
examination report referred to the veteran suffering a sudden 
onset of pain while working as an airborne freight employee 
in 1990/1991.  The diagnoses, at that time, included 
degenerative joint disease of the lumbar spine with 
associated radiculopathy over the right leg and hypesthesia 
over the L1 distribution right leg, secondary to damage to 
the lateral cutaneous nerve of the thigh.  There was no 
indication that the claims folder had 

been reviewed prior to the examination and the examiner did 
not address the etiology of the diagnosed degenerative joint 
disease of the lumbar spine.  Also, a March 1999 statement 
from R. Moeller, D.C., noted that the veteran was treated for 
a lumbar sprain which occurred in February 1991.  

As to the veteran's claim for an increased evaluation for his 
service-connected hypesthesia, L1 distribution of the right 
leg, secondary to damage to the lateral cutaneous nerve of 
the thigh, the Board notes that in his October 1999 
substantive appeal, the veteran alleged that the 
electromyography study performed pursuant to the November 
1998 VA neurological examination was faulty.  The veteran 
also indicated that his condition had worsened.  The Board 
also observes that the November 1998 VA neurological 
examination did not distinguish between the symptomatology 
referable to the veteran's service-connected nerve disorder 
of the right leg and his presently non-service-connected low 
back disorder.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Additionally, in Harris 
v. Derwinski, 1 Vet.App. 180 (1991), the Court directed the 
avoidance of piecemeal review of the veteran's claims.  Given 
the nature of the veteran's contentions; the opinions 
provided by R. Moeller, D.C., and Dr. Campbell indicating a 
relationship between the veteran's degenerative joint disease 
of the lumbar spine and his period of service; the evidence 
of a possible intercurrent low back injury; the lack of 
specific low back complaints during service; the examiner's 
failure, pursuant to the November 1998 VA neurological 
examination, to differentiate the pathology referable to the 
veteran's service-connected nerve disorder of right leg as 
opposed to low back pathology; and in consideration of the 
Court's holdings in Colvin, Hatlestad and Harris, the Board 
concludes that VA neurological and orthopedic examinations 
would be help in resolving the issues raised by the instant 
appeal.  


Further, the Board notes that while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger the VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  In 
addition, the duty to assist itself was amplified and more 
specifically defined by statute.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Moreover, the VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires the VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires the VA to satisfy 
several notice requirements.  Specifically, these 
notification duties include notifying the claimant if his or 
her application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if the VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts made 
to obtain the evidence, and describing further action to be 
taken with respect to the claim.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

The new enactments and revisions to the VA's claims 
adjudication process are applicable to pending claims, such 
as the veteran's claims.  Moreover, in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that where a law 
or regulation changes during the pendency of a claim, "the 
version most favorable to 

appellant" applies unless provided otherwise by Congress or 
the Secretary.  Since the recent enactments specifically 
provide for the nullification of the "well grounded claim" 
requirement to all pending claims, and since the veteran's 
claim for service connection for degenerative joint disease 
of the lumbar spine is still pending, the RO must apply the 
new law to the veteran's claim.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims and 
that he may request a personal hearing.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the present 
nature and severity of his service-
connected nerve disorder of the right leg 
and the likely etiology of his claimed 
low back disorder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner(s) should express an opinion 
as to the etiology and approximate date 
of onset of the veteran's degenerative 
joint disease of the lumbar spine and to 
comment on the relationship, if any, 
between such disorder and the veteran's 
period of service.  The examiner(s) 
should also provide an opinion as to 
whether it is equally probable, or as 
likely as not, that such disorder is 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected hypesthesia, L1 distribution of 
the right leg, secondary to damage to the 
lateral cutaneous nerve of the thigh.  
See Allen v. Brown 7 Vet.App. 439 (1995). 
The examiner(s) should also indicate, if 
possible, the symptomatology solely 
referable to the veteran's 

service-connected nerve disorder of the 
right leg as opposed to his presently 
nonservice-connected low back disorder.  
A complete rationale for any opinion 
expressed should be provided.  The claims 
folder must be reviewed by the 
examiner(s) in conjunction with the 
examination and so noted on the 
examination report(s).  

3.  The RO must review the claims file 
and ensure that the examinations are 
adequate, and that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

4.  If the benefits sought on appeal 
remain denied in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to 

report for a scheduled VA examination without demonstrated 
good cause may result in adverse action with regard to his 
claim, to include the possible denial thereof.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



